

Exhibit 10.3
SUPPLEMENTAL CONFIRMATION
To:
Darden Restaurants, Inc.
From:
Goldman, Sachs & Co.
Subject:
Accelerated Stock Buyback
Ref. No:
[Insert Reference No.]
Date:
July 31, 2014




--------------------------------------------------------------------------------

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Goldman, Sachs & Co.
(“Dealer”) and Darden Restaurants, Inc. (“Counterparty”) (together, the
“Contracting Parties”) on the Trade Date specified below. This Supplemental
Confirmation is a binding contract between Dealer and Counterparty as of the
relevant Trade Date for the Transaction referenced below.
1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation dated as of July 31, 2014 (the “Master Confirmation”)
between the Contracting Parties, as amended and supplemented from time to time.
All provisions contained in the Master Confirmation govern this Supplemental
Confirmation except as expressly modified below.
2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:
Trade Date:
July 31, 2014
Forward Price Adjustment Amount:
USD 0.43
Calculation Period Start Date:
July 31, 2014
Scheduled Termination Date:
December 3, 2014
First Acceleration Date:
September 30, 2014
Prepayment Amount:
USD 250,000,000
Prepayment Date:
August 5, 2014
Initial Shares:
4,318,721 Shares; provided that if, in connection with the Transaction, Dealer
is unable to borrow or otherwise acquire a number of Shares equal to the Initial
Shares for delivery to Counterparty on the Initial Share Delivery Date, the
Initial Shares delivered on the Initial Share Delivery Date shall be reduced to
such number of Shares that Dealer is able to so borrow or otherwise acquire;
provided further that if the Initial Shares are reduced as provided in the
preceding proviso, then Dealer shall use commercially reasonable efforts to
borrow or otherwise acquire an additional number of Shares equal to the
shortfall in the Initial Shares delivered on the Initial Share Delivery Date and
shall deliver such additional Shares as promptly as practicable, and all Shares
so delivered shall be considered Initial Shares.
Initial Share Delivery Date:
October 1, 2014


1

--------------------------------------------------------------------------------





Ordinary Dividend Amount:
For any calendar quarter, USD 0.55
Scheduled Ex-Dividend Dates:
October 10, 2014
Termination Price:
USD 23.16 per Share
Additional Relevant Days:
The 3 Calculation Dates immediately following the Calculation Period.



3.    Calculation Dates:
1.    
July 31, 2014
2.    
August 4, 2014
3.    
August 6, 2014
4.    
August 8, 2014
5.    
August 12, 2014
6.    
August 14, 2014
7.    
August 18, 2014
8.    
August 20, 2014
9.    
August 22, 2014
10.    
August 26, 2014
11.    
August 28, 2014
12.    
September 2, 2014
13.    
September 4, 2014
14.    
September 8, 2014
15.    
September 10, 2014
16.    
September 12, 2014
17.    
September 16, 2014
18.    
September 18, 2014
19.    
September 22, 2014
20.    
September 24, 2014
21.    
September 26, 2014
22.    
September 30, 2014
23.    
October 2, 2014
24.    
October 6, 2014
25.    
October 8, 2014
26.    
October 10, 2014
27.    
October 14, 2014
28.    
October 16, 2014
29.    
October 20, 2014
30.    
October 22, 2014
31.    
October 24, 2014
32.    
October 28, 2014
33.    
October 30, 2014
34.    
November 3, 2014
35.    
November 5, 2014
36.    
November 7, 2014
37.    
November 11, 2014
38.    
November 13, 2014
39.    
November 17, 2014
40.    
November 19, 2014
41.    
November 21, 2014
42.    
November 25, 2014
43.    
November 28, 2014
44.    
December 2, 2014
 
 

4.    Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.
5.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

2

--------------------------------------------------------------------------------








Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction to which this
Supplemental Confirmation relates, by manually signing this Supplemental
Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to Dealer
Yours sincerely,
GOLDMAN, SACHS &CO.
By: /s/ Danicla A. Rouse________________________    Vice President
Agreed and Accepted By:
DARDEN RESTAURANTS, INC.
By: /s/ William R. White, III_________________
Name: William R. White, III
Title: SVP and Treasurer



[Signature Page to Supplemental Confirmation]



